NE-W         ENEWAL

                 OF   TWXAS



                  August ~7, 1952

Hon. Coke R. Stevenson, Jr.   Qglnlon MO. V-1495
Administrator
Texas Liquor Control Board    Re:   Dlscretlonary or
Aaatin, Texas                       mandatory chara&er
                                    of the previelon ln
                                    Artlale 667-21,V.P.C.,
                                    for license oance~ll~-
                                    tlon following a
                                    thirty-da7 bucpeasion
                                    of the license.
Dear Sir:
           You have requeeted of thlr office an lnter-
pretatlon of Article8 667-1gA and 667-21, Vernon's
Penal Code, rlth reference to the authority of the
Texas ~uorCentrol~~Board to suapen4summarlly a
reta&l~,beerdealer's~l,%+mnee:aCber.s~-breach.oithe.
peaee .ha8 ceourred ,OLI
                       ~-%a .~l*eeneed
                                     pmmbes,  the
hea&mg~thereon, and the cancellation or 8wepenslon
of t&~llcen8e after the hearing. Your question8 are
as fO11SrrS:
          "With reference to .the foregoing Sec-
     tion 21, I reepectf+ullyrequest your opinion
     on each of the iollowlng~.que8tlona:
          "1. Whether or not the AdAiAi8tratOr
     has the dlacretlonary authority to lesue a
     summary auapenelon prior to the scheduled
     date for hearing a ca8e.
          *2.  Whether br not the AdAini8tratOr
     haa the dl8cretlonary authority to stmmarl1y
     8U8pend a lleense for a period 1e8c than 30
     dam.

          “3.  Whether or not the Adainlstrator
     ha8 the authorit. to grant a pOctpOnelent Of
     the case, at the request of the llcennee, to
     a date beyond the expiration of the lnltlal
     thirty daJs! aumtuarysuspension.
          "4. Ii your an8wer to queatlon No. 3 Is
     In the aiflmatlve, does the rumnary suspenclon
     remain In effect until the re-scheduled date of
                                                          ’




Hon. Coke R. Steveneon, Jr., page 2, (V-1495)


     hearing, or doe8 It expire at the end of
     the initial thlrtr~days?

           *5. Where a' 'breaah~ofpeace' ha8
      ooaurred on the premi8e8, ,rerultlng ircm
      improper supervisionby licensee, may the
     ~Administrator~under the~.paevi.siassof Arti-
      cle 667-196, Vexmods, Peaal,Code, suspend
      the lloense-ior,,any,pepiod.up to sixty day&,
      In lieu of outright cancellation, a6 men-
      tioned In Article 667-21, Vernon's Penal
      Code?'
          Article 667-21, Vernon*s   Penal Code, reads
a8 iSuOW8:
          'The Board or Admlnlatrator shall have      "
     thepower and authority to 8nSpeAd for a
    ,length of tire not exceedlng,thlrty (30)
   5 days~the~~icense~~oi~-anJr,retail~b~r  dealer
     upen a8ee.vtaining~thab~.enjaet aen+tut.-
    ,.z;:;;       of .the~~m~~~has~.eoea.rzwd ,apen
           ~;breaoh;
          ~~~oevU~&-~bj~thw&itMa8e          oi ,8uch,
     retaiL~,~l~a',or-u~r~-hi0 4w3atzw1,and at
     ,the-ekpUatbm sP,~'~~a~,-te.,'~'~-su~h
     ~~If~l,~,.~~,;~~~"'.~.~~          ,;@p
                                          ,u-
    '.sSn;Ls~&tss,8Ipall'oaacn~'t~, xhU448e ,JZAle88
     %%shal,l .havu.beea~~sheya to the ~8atispaotlen
     of the.Bmrd or~Ad&nWtnater that the acat,
     wa8 beyond the ccntroL of the,pereon hol.ding
     the llcenae and did not result from improper
     aUpelVi8iOn by the licensee Of the cenduct
     of person8 permitted by him to be on the
     lfeensed premises or premises under hi8 con-
     trol."
           At the outset It should be noted that the
 above quoted ~statute authorizes the Texas Liquor Con-
 trol Board or Its Adminl8trator to take two separate
 actions ~wlth,regard to the cancellation or 8u8penalcn
 of a retail beer dealer'8 license. The first oi,theZ8e
 IS a prelialnary suspension Of the 1icen8e after it
,has ,lPeen
          ascertainedthat a breach of the peace ha8
 occurred on the liceA8ed premisea. Thie initial au8-
.pen8len period is only temporary, and it may not ex-
-eeed thirty daJn! duration. The next action author-
 ized IS the permanent dl8p@8ltiOn Of the 1iceA8e. The
 license~nuat be cancelled unless the licensee can show
Hon ., Coke R. Stevan8on, Jr.,,page 3, (v-1495)


that thcbreach~of, the peace did not oacur because 0r
lmpreper supervision oi,the premises. Waring In mind
'thaw two.8epnrate etep6,-we turx~rlrst ,to your quqs-
tionsconoernlngthe nature cf,the ~lnltlalsuspension.
           ..A .license~,or
                          permlt.to sell ,beer or other
 lntt&iting.liquor~ls not a property~rlght,,     but 18
 a~prmr6ana.pr~vllege which.18 accepted sulsjeot ,to cer-
 taln.cend~tlona ~sct farth,~lnMthestatute,that author-
      its .~188tu?mc6. Since a license Is a prlvl,l*ge
 l!zes.~
-ratherthaz,,a~rlght,,questioRs~csncerniag it8 eance17
.lat.fmvcis  sU6p6n6i6n me ,pmvperljomlt~ted to .an ad-
miai&ratkve~agenay.. Thu8, in 'acoeptiaghi8 11e6n8er
 thk.POt~~l~bo6r 11.8m666~$t@wu6 ,&hat the Tess8 &lqUer
,C0akel~ Bear& .&all have the authertty te mapend or
 fxum4L.,his .ll.oenee.ferany ene0r n number af ~6~668.
~8~et..&PXth.in.,th&S.tatUte. Jon08 ,Y.~ &8h,  148 76X.
~3hz,,..S4       Z&1,98 &49) i Texa LLqu,erCentral Beard
            S&i&..
 v. ~O!Fallnn,189 S.W.2d 885 (Pex.$flv.App.1945).
             ,Article.66~-21,su ra provide8 that the.Board
 or Admlnlatratcr "shall have--+ he Bower and authority to
.6urrpr9Q.ferFalength of tini not ixceedlng thirty (30)
,dayn"a.retalL.beer dealei's llcen8e,~upon a8certalnlng
 that,a bmach.of.the~ peace has occurred en the dealer's
preiul.se8.lelther by express language nor by rea8onable
 impliCatioA doe8 this statute require that a licensee
be granted a hearlng before this initial aucpenslon may
be lmpaaed,.and,we are unable to f'lad8UCh a requirement
 In any other provi8lon or the Liquor Control Act. Sum-
mary action Is orten deemed necessary In dealing with
 ruch,thlngs'~aspublic health and morals.,and in the
 abs6nce of any express or implied provi8lon to the con-
 trary, a statute ~0r thl8 nature contemplate8 thakan
 admlnl.atratlve  body IS ve8ted with a 8ummary power.
Dar        .Apartment,Co.v. Springer,22 A.2d 397 (Del.Sup.
'194y
            !Phe language quoted In the preceding paragraph
doe8~not impose upon the Board a mandatory duty to 8U8-
~pend.a dealer's license on the 8ole baa18 oi the,occur-
rence of the breach of the peace. It merely authcri8es
 the~Board to do 80. Rcr dces It require that the 8UU-
~paluioti remain ln effect for any deflnlte period of tlms,
 80 longas it doC8 net exceed thirty dayr. It i8 our
 opinion, therefore, that the Texas,Liquor Control Board
 ha8 the dlscretlonary authority, upon a8CertainiAg that
 a breach of the peace ha8 occurred on the licensed prem-
 ises of a retail beer dealer, to suspend summarily the
dealer's license for any length Or time Up t0 a maximum
   HQAa COkO R.~gteVelarea,Jr., pag6.4, ,(V-l495)


   0r thirty day8, anCthl8 awM+i$r    8ay be eXO&Vi8Od
   pr1orte.a hearing to deteelno wLat C?arther action
   18 warra@ted. Thl8 an8werpIJOwr 'rir6t asd 8MWd   quer-
   ti0m,la   th6   arrimative.

              Artlale 667-21 wae enacted rer the purpose
   er.poridiag   a .8JNCiriCaau8e rer the oanrrellatlon0r
  ,a m;Wl    beer dealer'8 llo6r8e; It 18 net a prosed-
  ~ura.L.&6tate,~and pr6virlon   rq   a~ h6sring 18 made only
   b~~bylination. ~A lleen8e 8kould be oaneelled "unle86
   it.&& &own to the.iratiefactleaef the Board or A(wI-
   lrtz?ater that the act wa8 beyend tti oontrol of the
  ~pezA&bBoldlng   .the lleen8e." Thu8 the llcea8ee murt
   be.~a&eda.hearlng;.ln erder that + may have an op-
   perWty     ts show that the breroh ef'the'peaor ua8 not
   the.re8ult Or. Improper, 8tapen181ora.

              The.rtatute~lr ale6 rilMt a8 to the time
   -at whlakthe,hearln~ mut be hali,      asd no prsvl8len.
    i8..~~.supect~.prt)ea6Hntr.          Article 667-20,
   ?isCrrre!s~~l mwhloh          d6618 with oanaellatlea
    heam~~~~~erally,.neFely      gi+er,,theBeard the power
    '%&f&x ~a.date rer h6arly.      Heuqver, the authorltr
       holA.~hearl8g8~esMie8 with It the pewer to pre-
.~,,.~&.
           .precedare, lr the ab6eaee si nay rueh designa-
  ~...~wrAbe
    tlem in the ~8tatrPte. 3 Sutherlam'on Statutory Con-
    structlen (3rd ed. 1943) 267.    Ordi+arlly the 'tiplied
    pewer or~the Bcard.er Adminiitrator to prercribe
    reaWnableMprocedural 8tep8 would Include the author-
    ity to~grant ..postporamenfn or hearlngl).
             .Bowever, Artlele 667-21.provlderthat "at
    the cxplratlon of the date to which ouch ll6en8e ha8
   b6eA suclpended? the licen8e rhall be,oancelled Wale88
    lti8~8hown that It war beywd the power of ei811-
   .cenae&to preventWth6~~ breach d ,the Pease.
    langmge~clearly~lnplles that.permanent a&lea,     either
    by n~.of~aancellatlomor relartatemeat of the llcen8e,
   mu& h&taki?%berore~the iaitlal~~    rprary ru8peari0A
    eQ&+e6. hit fOllolt8that the hearing may not be port-
    pon&beycnd   that date. In athaP yOrd8, If the Board
    deem6 lt~neoersary to 898pend a dealer's lioenae for
      bmaeh of.the,peace,~~
   .a..                     It nut   either eanoel er re-
    lnctate the.llaiHkcewlthlr a maxImum of thlrtr day8
  ~33rfar.ifiBpOSC8 the iauopen8len.    This (uswar yeur
    thl??d!l,..qu6.atian~ln
                      ~the.nagatlveand render8 It urine-
    ces~,~ta   amswer.your,fourth que8tlan.
Hon. Coke R. Stevenson, Jr., Page 5 (Y-1495)


          Article 667ylgA, Vernon's Penal Code, reads
a8 follows:

          "As ~to,any eatisesfor cancellation of ll-
    ~aenaer~hereln provided, In lieu of such caa-
   .~eellatlon, the Board or Administrator shall
     have the discretionary power and authority
     to suspend any suoh license for a period not
   . to.exceed sixty (60) days."
          Article 667-21, au ra warn,enacted in Its
present forma8 a part of I+-
                           ouae Bill 5, Act8 45th Leg.,
R.S. 1937, eh. 448, p. 1053. Section lgA, however, was
enacted at a subsequent session of the Legislature. It
was made a part of the Texas Liquor Control Act by Sen-
ate~Bll1 117, Aetr 48th Leg., 1943, eh. 325, p. 509.
Sectlon.19 of~the latter Act reada, la part, aa followa:
          "Sec. lg. That Artiole II, Chapter 467,
     Acts,of the Second Called Session of the 44th
   ~~Iaglalature, as amended by Article III of Chap-
     ter.4 5, Acts of the Third Called Session of
     the 4%th Legislature, and by Chapter 448, being
   ..Bouse~.Blll.Ro.5, Acts of the Regular Seselon
     of the 45th Legislature, and by Chapter 13, be-
     lug Senate Bill Ho. 20, Acts of the First Called
    ~Sesslon.of the 45th Legislature, and by Senate
     Bill lfo.414, Acts of the Regular Session of
     the 47th Leglalature, be further amended by
     the addition of~new Sections designated as Sec-
     tions 5-A, 19-A, and 19-B, all of which shall
     hereafter,read aa follows: . . ."

           Thus It Is apparent that Section 1gA wa8 lntend-
cd am &n amendment to Article II of the Liquor Control
Act .as a whole, or Article 667-1 et seq, Vernon's Pew1
Code, rather than an addltlon to any particular section
of the Act.
          Article 667-21 provides that "the Board or Ad-
alnistrator.shall camel the license" of a retail beer
llaemaae.rho baapermltted.a breach of the peace to oc-
curen~hFs,premlses.~ Article 667-WA, however, provides
for a slxtqpday.mspenslon of the license in lieu of can-
cellation aa to any cause8 of cancellation herein pro-
vlded."~ Since Section 1gA Is the more recent enactment
and applies to Article ,I1 of the Liquor Control Act as
a whole rather than to any one of Its sectiona, It ln-
plledly amends Section 21 by adding the sixty-day
Ban. Coke R. Stevenson, Jr., Page 6 (V-1495)


auapenalcaaprovision as an alternative penalty for viola-
tiona. We are of the opinion, therefore, that a retail
beer dealer's license need not be cancelled when It 1s
found that a breach of the peaea has ocsurred on his
premlaea,.but~thc license may be suspended for a perlea
up to~,nlxtydays-. This answers your fifth question In
the affirmative.
                      SUMMARY
          Article 667-21, Vernon's Penal Code, au-
     thorleea~the Texas Llqwor Control Board or Its
     Admlnlatratar to snapend summarily a retail beer
     dealer's lleenne.for a period of thirty days or
     leaa,,upon aaeertalnlng that a breaeh of the
    ~peaee~haa occurred on~the licensed premlaea. A
     hearing to determine whether the breach could
     have.been.prevented by the lloensee muat be heId
     before the mmtary suspension axpfFes . Upon.,aa-
    ~certalnlng that the breach of the peace could
     have,beea,prevented by the lieemaee, the Board
     or its A@BUalatrator is authorized by Article
     667~19A, Vernon's Penal Code, to suspend the
    .llaure~fer a.maxlmtu~.ofsixty days, in lieu of
    ~eancellatlon.                               ~.
APPROVED                        Yours very   truly,
Wed llcDanle1                     PRICE DAHIEL
State Affalp8 Dlvlslon          Attorney General
E. Jacobson
Reviewing Assistant
                                Calvin B.~Qarwood, Jr.
Charl~esD. Mathews              Assistant
Fix-atAssistant